          Case 2:18-cv-00555-NR Document 60 Filed 01/15/20 Page 1 of 1



             IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF PENNSYLVANIA


KURT ROBINSON,                          )
                                        )
             Plaintiff,                 ) 2:18-CV-00555-NR
                                        )
     v.                                 )
                                        )
                                        )
CONSOL Pennsylvania Coal                )
Company, LLC,                           )
                                        )
             Defendant.                 )
                                        )

                                   ORDER

      AND NOW, this 15th day of January, 2020, the court has been advised
that the above-captioned action has been settled and that the only matter
remaining to be completed is submission of a stipulation for dismissal under
Fed.R.Civ.P. 41(a). Counsel is advised to file the stipulation promptly.

      IT IS HEREBY ORDERED that the Clerk mark the above-captioned
case closed; that nothing contained in this order shall be considered a
dismissal or disposition of this action, and that should further proceedings
therein become necessary or desirable, either party may initiate the same in
the same manner as if this order had not been entered.

      IT IS FURTHER ORDERED that the court expressly retains
jurisdiction in this matter to consider any issue arising during the period
when settlement is being finalized, including but not limited to enforcing
settlement.



                                     /s/ J. Nicholas Ranjan
                                     United States District Judge


cc: All Counsel of Record
